Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 1 of 23




                      EXHIBIT 1
      Case
      Case17-30560
           17-30560 Document
                    Document2000
                             2305 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on12/28/18
                                                   03/04/19 Page
                                                            Page13
                                                                 2 of
                                                                   of23
                                                                      24



                                  Schedule 1




153892.01600/114461615v.4
                                                        Case
                                                        Case17-30560
                                                             17-30560 Document
                                                                      Document2000
                                                                               2305 Filed
                                                                                    FiledininTXSB
                                                                                             TXSBon
                                                                                                  on12/28/18
                                                                                                     03/04/19 Page
                                                                                                              Page14
                                                                                                                   3 of
                                                                                                                     of23
                                                                                                                        24
                                                                                                          Schedule 1 – Assumed Contract Claims


                                                                                                                        Filed        Claim to Be                                              Asserted
                      Claimant Name                                  Claimant Address             Debtor Name            Date        Disallowed    Secured   Admin.   Priority   Unsecured   Claim Total         Ground for Objection
 AIG Specialty Insurance Company, on behalf of the Entities   Attn: Kevin Larner               Vanguard Natural       4/26/2017          696         $0.00    $0.00     $0.00        $0.00          $0.00   Underlying contract assumed; no
 Listed on Exhibit A                                          AIG, Inc.                        Resources, LLC                                                                                               outstanding prepetition
                                                              175 Water Street, 15th Floor                                                                                                                  amounts due.
                                                              New York, NY 10038
 American National Insurance Company                          Frederick Black/Tara Annweiler   Escambia Operating     4/30/2017          831         $0.00    $0.00     $0.00        $0.00          $0.00   Underlying contract assumed; no
                                                              Greer, Herz & Adams, LLP         Co. LLC                                                                                                      outstanding prepetition
                                                              One Moody Plaza, 18th Floor                                                                                                                   amounts due.
                                                              Galveston, TX 77550




                                                                                                                      Page 1 of 1
153892.01600/114461615v.4
      Case
      Case17-30560
           17-30560 Document
                    Document2000
                             2305 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on12/28/18
                                                   03/04/19 Page
                                                            Page15
                                                                 4 of
                                                                   of23
                                                                      24



                                  Schedule 2




153892.01600/114461615v.4
                                                   Case
                                                   Case17-30560
                                                        17-30560 Document
                                                                 Document2000
                                                                          2305 Filed
                                                                               FiledininTXSB
                                                                                        TXSBon
                                                                                             on12/28/18
                                                                                                03/04/19 Page
                                                                                                         Page16
                                                                                                              5 of
                                                                                                                of23
                                                                                                                   24
                                                                                              Schedule 2 – Contingent D&O Indemnity Claims


                                                                          Filed      Claim to Be                                                       Asserted
   Claimant Name             Claimant Address         Debtor Name          Date      Disallowed        Secured      Admin.     Priority   Unsecured   Claim Total                               Ground for Objection
 Anderson, Richard      Robin Russell                Vanguard Natural   4/28/2017        821             $0.00       $0.00       $0.00        $0.00          $0.00   The claims are contingent and unliquidated and the Debtors have no liability.
                        Andrews Kurth Kenyon LLP     Resources, LLC                                                                                                  The D&O indemnification obligations were assumed by the Reorganized
                        600 Travis, Suite 4200                                                                                                                       Debtors.
                        Houston, TX 77002
 Singletary, Loren B.   Robin Russell                Vanguard Natural   4/28//2017      843              $0.00         $0.00     $0.00        $0.00          $0.00   The claims are contingent and unliquidated and the Debtors have no liability.
                        Andrews Kurth Kenyon LLP     Resources, LLC                                                                                                  The D&O indemnification obligations were assumed by the Reorganized
                        600 Travis, Suite 4200                                                                                                                       Debtors.
                        Houston, TX 77002
 McCollough, Bruce W.   Robin Russell                Vanguard Natural   4/28//2017      844              $0.00         $0.00     $0.00        $0.00          $0.00   The claims are contingent and unliquidated and the Debtors have no liability.
                        Andrews Kurth Kenyon LLP     Resources, LLC                                                                                                  The D&O indemnification obligations were assumed by the Reorganized
                        600 Travis, Suite 4200                                                                                                                       Debtors.
                        Houston, TX 77002




                                                                                                                 Page 1 of 1
153892.01600/114461615v.4
      Case
      Case17-30560
           17-30560 Document
                    Document2000
                             2305 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on12/28/18
                                                   03/04/19 Page
                                                            Page17
                                                                 6 of
                                                                   of23
                                                                      24



                                  Schedule 3




153892.01600/114461615v.4
                                                 Case
                                                 Case17-30560
                                                      17-30560 Document
                                                               Document2000
                                                                        2305 Filed
                                                                             FiledininTXSB
                                                                                      TXSBon
                                                                                           on12/28/18
                                                                                              03/04/19 Page
                                                                                                       Page18
                                                                                                            7 of
                                                                                                              of23
                                                                                                                 24
                                                                                                       Schedule 3 – Late-Filed Claim


 Claimant                                                                                            Claim to Be                                                    Asserted
   Name       Claimant Address                          Debtor Name                     Filed Date   Disallowed        Secured    Admin.    Priority   Unsecured   Claim Total                         Ground for Objection
 Mark S.    Mark S. Verity           Vanguard Natural Resources, LLC                    7/24/2018       1097              $0.00     $0.00      $0.00       $0.00         $0.00   Claim 1097 was late filed. Received by claims agent July 24, 2018;
 Verity     428 W. 15th St. Ste. 2   Eagle Rock Energy Acquisition Co., Inc.                                                                                                     general bar date was April 30, 2017.
            Edmond, OK 73013         Eagle Rock Energy Acquisition Co. II, Inc.
                                     Eagle Rock Acquisition Partnership, L.P.
                                     Eagle Rock Acquisition Partnership II, L.P.
                                     Eagle Rock Upstream Development Company, Inc.
                                     Eagle Rock Upstream Development Company II, Inc.
                                     Encore Clear Fork Pipeline LLC
                                     Escambia Asset Co. LLC
                                     Escambia Operating Co. LLC
                                     Vanguard Natural Gas, LLC
                                     Vanguard Operating, LLC
                                     VNR Finance Corp.
                                     VNR Holdings, LLC




                                                                                                                   Page 1 of 1
153892.01600/114461615v.4
      Case
      Case17-30560
           17-30560 Document
                    Document2000
                             2305 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on12/28/18
                                                   03/04/19 Page
                                                            Page19
                                                                 8 of
                                                                   of23
                                                                      24



                                  Schedule 4




153892.01600/114461615v.4
                                                    Case
                                                    Case17-30560
                                                         17-30560 Document
                                                                  Document2000
                                                                           2305 Filed
                                                                                FiledininTXSB
                                                                                         TXSBon
                                                                                              on12/28/18
                                                                                                 03/04/19 Page
                                                                                                          Page20
                                                                                                               9 of
                                                                                                                 of23
                                                                                                                    24
                                                                                                      Schedule 4 – Satisfied Claim


                                                      Debtor        Filed     Claim to Be                                                         Asserted
  Claimant Name          Claimant Address             Name           Date     Disallowed    Secured      Admin.      Priority        Unsecured   Claim Total                                  Ground for Objection
 Oklahoma Tax     Oklahoma Tax Commission            Vanguard     5/11/2018      1096         $0.00       $0.00     $27,459.09           $0.00     $27,459.09   On information and belief, the claim has been satisfied. If it has not, the
 Commission       General Counsel’s Office           Operating,                                                                                                 Reorganized Debtors request that the claimant submit additional documentation
                  100 N. Broadway Ave., Ste. 1500    LLC                                                                                                        verifying the unpaid amount of the claim.
                  Oklahoma City, OK 73102




                                                                                                              Page 1 of 1
153892.01600/114461615v.4
      Case 17-30560 Document 2305
                             2000 Filed in TXSB on 03/04/19
                                                   12/28/18 Page 10
                                                                 21 of 23
                                                                       24



                                   Schedule 5




153892.01600/114461615v.4
                                              Case 17-30560 Document 2305
                                                                     2000 Filed in TXSB on 03/04/19
                                                                                           12/28/18 Page 11
                                                                                                         22 of 23
                                                                                                               24
                                                                                           Schedule 5 – No Liability Tax Claim


    Claimant                                                       Filed     Claim to Be                                                     Asserted Claim
      Name            Claimant Address           Debtor Name        Date     Disallowed      Secured     Admin.       Priority   Unsecured       Total                                 Ground for Objection
 Franchise Tax   Bankruptcy Section MS A340   Vanguard Natural   3/10/2017       438           $0.00      $0.00      $1,645.13     $129.00         $1,774.13   The Debtor was not doing business in California pursuant to California
 Board           Franchise Tax Board          Resources, LLC                                                                                                   Revenue and Taxation Code Section 23101.
                 PO Box 2952
                 Sacramento, CA 95812-2952




                                                                                                       Page 1 of 1
153892.01600/114461615v.4
      Case 17-30560 Document 2305
                             2000 Filed in TXSB on 03/04/19
                                                   12/28/18 Page 12
                                                                 23 of 23
                                                                       24



                                   Schedule 6




153892.01600/114461615v.4
                                                 Case 17-30560 Document 2305
                                                                        2000 Filed in TXSB on 03/04/19
                                                                                              12/28/18 Page 13
                                                                                                            24 of 23
                                                                                                                  24
                                                                                                     Schedule 6 – Resolved Claim


   Claimant                                                                Claim to Be                                                    Asserted
     Name            Claimant Address         Debtor Name     Filed Date   Disallowed    Secured    Admin.      Priority    Unsecured    Claim Total                                    Ground for Objection
 Pope County     Pope County Tax Collector   Vanguard         7/23/2018       1098        $980.61     $0.00     $980.61          $0.00       $980.61   Amends Claim 14 filed by the Pope County Tax Collector, which was resolved by the
 Tax Collector   100 W. Main Street          Natural                                                                                                   Court’s Order Granting Reorganized Debtors’ Nineteenth Omnibus Objection to Claims
                 Russellville, AR 72801      Resources, LLC                                                                                            (Satisfied Claims, Amended Claims, Late Filed Claims, and No Liability Claims) [Docket
                                                                                                                                                       No. 1941], reducing and allowing Claim 14.




                                                                                                              Page 1 of 1
153892.01600/114461615v.4
Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 14 of 23




                      EXHIBIT 2
         Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 15 of 23



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                 §
    In re:                                                       §       Chapter 11
                                                                 §
    VANGUARD NATURAL RESOURCES,                                  §       Case No. 17-30560
    LLC, et al.,                                                 §
                                                                 §       (Jointly Administered)
                               Reorganized Debtors.              §
                                                                 §

       DECLARATION OF JOHN D. BAUMGARTNER IN SUPPORT OF
     REORGANIZED DEBTORS’ TWENTIETH OMNIBUS OBJECTION TO
   CERTAIN CLAIMS (ASSUMED CONTRACT CLAIMS, CONTINGENT D&O
INDEMNITY CLAIMS, LATE-FILED CLAIMS, SATISFIED CLAIMS, NO LIABILITY
               TAX CLAIMS, AND RESOLVED CLAIMS)

             I, John D. Baumgartner, declare as follows:

                                                   BACKGROUND

             1.     I am Managing Director of Stout Risius Ross, LLC in Houston, Texas, a position I

have held since 2017. Stout Risius Ross, LLC, is a financial advisory firm specializing in valuation,

dispute consulting, and investment banking. I have been employed by Stout Risius Ross, LLC

since 2014. I earned a B.A. in Economics in 1992 from Rhodes College and an M.B.A. from Rice

University in 2000. I hold a designation as a Certified Insolvency and Reorganization Advisor and

a Certification in Distressed Business Valuation.

             2.     I have been hired by Vanguard as a financial advisor and litigation consultant. I

make this declaration in support of the Reorganized Debtors’ Twentieth Omnibus Objection to

Certain Claims (Assumed Contract Claims, Contingent D&O Indemnity Claims, Late-Filed

Claims, Satisfied Claims, No Liability Tax Claims, and Resolved Claims) [Docket No. 2000] (the

“Objection”). 1


1
    Initially capitalized terms used, but not defined herein shall have the meanings ascribed thereto in the Objection.



153892.01600/117892774v.2
      Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 16 of 23



        3.      All facts set forth in this Declaration are based on my personal knowledge and my

review of relevant documents. As to matters involving United States bankruptcy law or rules or

other applicable laws, I rely on the advice of counsel or other advisors to the Reorganized Debtors.

If I were called upon to testify, I could and would testify to each of the facts set forth herein.

                                      CLAIMS OBJECTION

                                    Assumed Contract Claims

        4.      I have reviewed each of the Assumed Contract Claims listed on Schedule 1 to the

Proposed Order attached to the Objection and their supporting materials.

        5.      Each of the Assumed Contract Claims assert unliquidated claims relating to

executory insurance policies that I am aware were assumed by the Reorganized Debtors under

Article V.E of the Plan.

        6.      None of the Assumed Contract Claims were filed in relation to an underlying

contract for which any outstanding prepetition amounts were due.

        7.      Accordingly, each of the Assumed Contract Claims should be disallowed.

                               Contingent D&O Indemnity Claims

        8.      I have reviewed each of the Contingent D&O Indemnity Claims listed on Schedule

2 to the Proposed Order attached to the Objection and their supporting materials.

        9.      Each of the Contingent D&O Indemnity Claims are contingent, unliquidated claims

relating to indemnification agreements that I am aware were (a) delineated in the Reorganized

Debtors’ Second Notice Supplement to Contract Assumption List Under Article V of the Plan

[Docket No. 1372] as executory contracts to be assumed by the Reorganized Debtors, and (b)

assumed by the Reorganized Debtors under Article V.A of the Plan.

        10.     None of the Contingent D&O Claims are supported by actual claims for

indemnification asserted by any of the claimants (collectively, the “Former Directors”) and the

                                                   2
153892.01600/117892774v.2
      Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 17 of 23



Former Directors are adequately protected by the assumption of their respective indemnification

agreements in the event that any claims arise in the future.

        11.     Accordingly, each of the Contingent D&O Indemnity Claims should be disallowed.

                                        Late-Filed Claims

        12.     I have reviewed the Late-Filed Claim listed on Schedule 3 to the Proposed Order

attached to the Objection and its supporting materials.

        13.     I am aware that the Bar Date for Persons other than Governmental Units was April

30, 2017, and that Article VII.G of the Plan provided that any and all Proofs of Claim filed after

the Bar Date shall be deemed disallowed and expunged as of the Effective Date.

        14.     The Late-Filed Claim was filed on July 24, 2018, and claimant was not otherwise

excused from filing a Proof of Claim.

        15.     Accordingly, the Late-Filed Claim should be disallowed.

                                         Resolved Claims

        16.     I have reviewed the Resolved Claim listed on Schedule 6 to the Proposed Order

attached to the Objection and its supporting materials.

        17.     The Resolved Claim filed by the Pope County Tax Collector amended Claim 14

(the “Original Claim”), also filed by the Pope County Tax Collector.

        18.     The Original Claim has already been allowed pursuant to the Court’s Order

Granting Reorganized Debtors’ Nineteenth Omnibus Objection to Claims (Satisfied Claims,

Amended Claims, Late Filed Claims, and No Liability Claims) [Docket No. 1941].

        19.     Accordingly, the Resolved Claim should be disallowed.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.



                                                 3
153892.01600/117892774v.2
      Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 18 of 23




Dated: March 4, 2019                   Respectfully submitted,


                                       /s/ John D. Baumgartner
                                       John D. Baumgartner, CIRA, CDBV
                                       Managing Director, Dispute Consulting
                                       Stout Risius Ross, LLC




                                       4
153892.01600/117892774v.2
Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 19 of 23




                      EXHIBIT 3
         Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 20 of 23



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                 §
    In re:                                                       §       Chapter 11
                                                                 §
    VANGUARD NATURAL RESOURCES,                                  §       Case No. 17-30560
    LLC, et al.,                                                 §
                                                                 §       (Jointly Administered)
                               Reorganized Debtors.              §
                                                                 §

          DECLARATION OF JOHN C. MONROE IN SUPPORT OF
     REORGANIZED DEBTORS’ TWENTIETH OMNIBUS OBJECTION TO
   CERTAIN CLAIMS (ASSUMED CONTRACT CLAIMS, CONTINGENT D&O
INDEMNITY CLAIMS, LATE-FILED CLAIMS, SATISFIED CLAIMS, NO LIABILITY
               TAX CLAIMS, AND RESOLVED CLAIMS)

             I, John C. Monroe, declare as follows:

                                                   BACKGROUND

             1.     I am a Tax Compliance Manager at Vanguard Natural Resources, Inc.

             2.     I make this declaration in support of the Reorganized Debtors’ Twentieth Omnibus

Objection to Certain Claims (Assumed Contract Claims, Contingent D&O Indemnity Claims,

Late-Filed Claims, Satisfied Claims, No Liability Tax Claims, and Resolved Claims) [Docket No.

2000] (the “Objection”). 1

             3.     In my capacity as a Tax Compliance Manager at Vanguard, I am one of the persons

responsible for reviewing the Reorganized Debtors’ tax obligations to state taxing authorities.

             4.     All facts set forth in this Declaration are based on my personal knowledge or

information provided by the Reorganized Debtors’ employees and advisors. As to matters

involving United States bankruptcy law or rules or other applicable laws, I rely on the advice of

counsel or other advisors to the Reorganized Debtors. If I were called upon to testify, I could and


1
    Initially capitalized terms used, but not defined herein shall have the meanings ascribed thereto in the Objection.



153892.01600/117791401v.6
      Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 21 of 23



would testify to each of the facts set forth herein.

                                      CLAIMS OBJECTION

                                          Satisfied Claims

         5.      I, or one or more of the Reorganized Debtors’ employees or advisors operating

under my supervision and/or at my direction, have reviewed the Reorganized Debtors’ books and

records. Vanguard has not received support or documentation from the Oklahoma Tax

Commission (the “Commission”) verifying its claim for unpaid interest on non-resident

withholding taxes other than what was attached to Claim 1096 listed on Schedule 4 to the Proposed

Order.

         6.      The Commission originally filed Claim 332 on March 8, 2017, which included a

claim for unpaid non-resident withholding taxes in the amount of $92,000 for the period ending

December 2016.

         7.      On May 8, 2017, the Commission filed Claim 948, which amended Claim 332 by

adding a claim for interest in the amount of $26,847.64. The amended claim indicated that the

interest was due for the earlier period ending September 2015.

         8.      Vanguard paid the Commission’s claim for non-resident withholding taxes and, on

May 14, 2018, the Commission filed Claim 1096, which removed its claim for the non-resident

withholding taxes, but still included the interest.

         9.      The Commission’s proofs of claim were the first and only notice Vanguard received

of its alleged interest liability.

         10.     After reviewing the claims, Vanguard contacted the Commission and the

Commission indicated that the interest was based on an amendment that Vanguard made to its

2015 third-quarter non-resident withholding tax return for an increased tax liability resulting from

an acquisition that Vanguard made in October 2015.

                                                   2
153892.01600/117791401v.6
      Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 22 of 23



        11.     On May 24, 2018, Vanguard contacted the Commission requesting that the interest

be waived in respect of the good faith payments it made during the acquisition-period and its

diligent efforts in preparing the required reports.

        12.     Subsequently, Vanguard received a letter denying its waiver request and, on June

13, 2018, Vanguard requested that the Commission provide support for the amount of the interest

or documentation of the original invoices therefor, neither of which it previously provided.

        13.     The Commission did not produce any support or documentation in response to

Vanguard’s initial request and, on June 26, 2018, Vanguard made a second request to the

Commission for any support for or documentation of the interest.

        14.     On June 29, 2018, the Commission responded to Vanguard by stating that there was

no documentation of the interest and that the Commission originally calculated the interest when

it processed Vanguard’s amended return. However, the Commission still did not provide any

support for the amount of the interest.

        15.     I am aware that Vanguard’s Objection requested that claimant submit support for

or documentation of the unpaid interest.

        16.     Additionally, Vanguard contacted the Commission on January 2, 2019, to renew its

inquiry into the possibility of a waiver of the interest.

        17.     As of the date of this Declaration, Vanguard has not received any further response

from the Commission and the only evidence that it has received of the interest is the $26,847.64

line-item in the proof of claim.

        18.     Vanguard has satisfied its non-resident withholding tax liability in accordance with

Oklahoma’s state withholding and payment requirements for nonresident oil and gas royalty

proceeds and has not received any support or documentation for the unpaid interest related to the



                                                   3
153892.01600/117791401v.6
      Case 17-30560 Document 2305 Filed in TXSB on 03/04/19 Page 23 of 23



late payment of this withholding despite its repeated requests for the same.

                                    No Liability Tax Claims

        19.     I, or one or more of the Reorganized Debtors’ employees or advisors operating

under my supervision and/or at my direction, have reviewed the Reorganized Debtors’ books and

records and determined that Vanguard has no liability with respect to Claim 438 listed on Schedule

5 to the Proposed Order attached to the Objection. Prior to the Petition Date, one of the Vanguard

Natural Resources, LLC’s (“VNR”) individual unitholders took information from the personal

Schedule K-1 she received from VNR and used it to file California state tax return in VNR’s name

rather than in her own name. The unitholder had no authority or right to file tax returns on behalf

of VNR. This created confusion with the State of California and the State of California filed the

No Liability Tax Claim because it received an erroneous return from a VNR unitholder that

purported to be filed by VNR. There was no basis for the unitholder to make that filing and there

is no basis for tax liability to the State of California as alleged in the No Liability Tax Claim.

Accordingly, the No Liability Tax Claim should be disallowed.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.


Dated: March 4, 2019                             Respectfully submitted,


                                                 /s/ John C. Monroe
                                                 John C. Monroe
                                                 Tax Compliance Manager
                                                 Vanguard Natural Resources, Inc.




                                                 4
153892.01600/117791401v.6
